Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopend after appeal (this for only reopen after appeal)
 	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-31, 33-43 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Thummalapalli et al. (2019/0306242, Thummalapalli hereinafter) in view of Fan (US 2019/0319885, Fan heireinfter) .

As to claim 25, Thummalapalli teaches an apparatus (Figure 2 and 5), comprising: 

at least one processor (e.g., “205”, Figure 2); and 

wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: 
receive, by a service manager (e.g., “”540”, “520”, Figure 5) of a device (e.g., “560”, “550”, Figure 5) , a first remote  call   including a request (e.g., one of “the IOT device to send/receive HTTP(s) or MQTT communication requests) to register an application (e.g., “APP SDK”, Figure 5, see para 25-26 , 31-32“At initial startup time (i.e., after device installation) IOT devices may execute the firmware code as provided by the SDK to connect to a corporate network or other network-based control environment, such as a cloud-based service provider infrastructure” and “[0077] Communication Layer--IOT Cloud [0078] IOT device to IOT Cloud communication (e.g., client to server communication) [0079] The disclosed IOT device SDK may be configured to provide an application program interface (API) to allow the IOT device to send/receive HTTP(s) or MQTT communication requests with the IOT Cloud” in para 77-93) with the service manager of the device (e.g., para 51-54, “A cloud service provider IOT device "proxy" may be configured to accept connection requests from all IOT devices and route those connect requests as appropriate”  and “IOT device to send/receive HTTP(s) or MQTT communication requests with the IOT Cloud”, “Internet of Things (IOT) devices (e.g., edge IOT device 105) that may be configured to send and receive information via a network to access cloud computing services or interact with a remote web browser application”  in para 79 and 105-106, see Figure 1); 
receive, by the service manager of the device from the application, a second remote  call  including a request (e.g., another one of  “SDK may be configured to provide an application /receive HTTP(s) or MQTT communication requests” )for execution of a function (e.g., one of “set of actions”) on the device based on one or more capabilities of the device (e.g.,  para 82-88, “Any outgoing requests from the IOT cloud to the IOT device may happen on-demand and may be triggered using device IOT Actions (e.g., actions that were previously communicated by the IOT device”, “Integration hub type applications may be configured to trigger an action through an IOT device SDK on a particular IOT device (or group of IOT devices), as required from the server side perspective”) wherein the function comprises a control function (e.g., “control firmware 580”) associated with programmability of the device (e.g., para 124, “IOT device 550 includes control firmware 580, communication support 586, application SDK 584, and processing capability 582 ”. Also, see para 87-92, “device.performAction(`toggle-fan`); [0087] or [0088] var queryCriteria=[`capability`: `toggle-fan`, `location`: `DataCenter1`]; [0089] IOTDeviceGroup devices=IOTDeviceUtility.query(queryCriteria); [0090] devices.performAction(`toggle-fan`, ON); [0091] Integration Hub [0092] Workflows may be defined against an IOT Entity or the Data Entity that the IOT device can capture. Workflows may also be configured to auto trigger creation of Incidents, alerts etc” );
 initiate, by the service manager of the device based on the second remote procedure call, execution of the function on the device based on the one or more capabilities of the device (e.g., para 33, “ receive a command request initiated by the cloud-based management server customer instance to initiate at least one of the set of actions” and  “a list of IOT actions to an associated customer instance provided by the cloud service provider for a customer determined to be associated with the IOT device “, “actions may then be remotely triggered from any cloud service provider applications (e.g., service level management, Configuration Management Database (CMDB), help desk, task flow job scheduling system, etc.”  and “receive a command request initiated by the cloud-based management server customer instance to initiate at least one of the set of actions”, “customer applications 515 and support applications 516 may be configured to provide help desk or service level management for an enterprise and may interact to provide these capabilities using the aforementioned CMDB” in para 121-125, see Figure 5).  
However, Thummalapalli does not explicitly teach the  first remote call and second remote  call are remote procedure call and second remote procedure call. 
Fan teaches  receive, by a service manager (e.g., “220”, FIG. 3, see para 42, “a service router 220 that includes a routing policy database 222”) of a device (e.g., “202”, FIG. 3. Also, see FIG. 2) , a first remote procedure call (e.g., “a gPRC request”,  “JSON-RPC request”)  including a request  (e.g., 62-64,“service requests go through the service router 220”. Also, see para 54-56, “the rules may include a filter to narrow the scope of requests to be applied to the routing policy. The filter can support multiple types, including default, content, and ip-range, for example. The rules may include an action field indicating the routing action that is to be taken for the matched routing policy”) to register an application  (e.g., one of “one or more desktop applications”) with the service manager of the device (e.g., para 50-51, “The service request received by the service router 220 has a service request address corresponding to Service B, such as /b/**.”, “the service request may correspond to a JSON-RPC request or an XML-RPC request, with the respective addresses associated therewith also corresponding to a URI. “, “the service request may correspond to a gPRC request, with the address associated therewith corresponding to an IP port pair.” for “The one or more applications may execute” in para 29 and 40. ); receive, by the service manager of the device from the application, a second remote procedure call (e.g., another one of “Service requests”) including a request for execution of a function on the device based on one or more capabilities of the device (e.g., para 62-64 ,  “Service requests to Service B-production 230(2) from normal users”,  “service requests go through the service router 220”, ” an equivalent functioning service instance 230(n) is receiving a very small number of service requests”. Also, see para 54-56, “the rules may include a filter to narrow the scope of requests to be applied to the routing policy. The filter can support multiple types, including default, content, and ip-range, for example. The rules may include an action field indicating the routing action that is to be taken for the matched routing policy”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thummalapalli by adopting the teachings of Fan  to  “ allows the web developers to test and debug any problems with the new feature without affecting normal operation of service requests from other users to Service B-production 230(2)”” (See Fan, para 48).


As to claim 26, Thummalapalli teaches  wherein the service manager is configured to provide a software development kit (SDK) service for the device (e.g., see Figure 5, “App SDK”, “[0077] Communication Layer--IOT Cloud [0078] IOT device to IOT Cloud communication (e.g., client to server communication) [0079] The disclosed IOT device SDK may be configured to provide an application program interface (API) to allow the IOT device to send/receive HTTP(s) or MQTT communication requests with the IOT Cloud”).   

As to claim 27, Thummalapalli teaches   wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: expose, by the service manager of the device, device capability information indicative of the one or more capabilities of the device (e.g., para 8, “control and command capability of the IOT endpoint device using a communication mechanism facilitated by the SDK to the cloud-based management server customer instance, the transmitted information comprising a set of actions applicable to the IOT endpoint device and “IOT device 550 includes control firmware 580, communication support 586, application SDK 584, and processing capability 582. These modules may be configured to allow IOT device 550 (and other IOT devices) to perform the methods” in para 124).  

As to claim 28, Thummalapalli teaches further wherein the application is 1240896_1USSN: 16/353,592 Page 3 of 18 configured based on the device capability information  (see rejection of claim 27 above) . However, Thummalapalli does not explicitly teach a remote procedure call tool.  Fan teaches  wherein the application is 1240896_1USSN: 16/353,592 Page 3 of 18 configured based on the device capability information and a remote procedure call tool Fan teaches (e .g., para 50-51, “The service request received by the service router 220 has a service request address corresponding to Service B, such as /b/**.”, “the service request may correspond to a JSON-RPC request or an XML-RPC request, with the respective addresses associated therewith also corresponding to a URI. “, “the service request may correspond to a gPRC request, with the address associated therewith corresponding to an one or more applications may execute” in para 29 and 40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Thummalapalli by adopting the teachings of Fan  to  “ allows the web developers to test and debug any problems with the new feature without affecting normal operation of service requests from other users to Service B-production 230(2)”” (See Fan, para 48).


As to claim 29, Thummalapalli teaches wherein the application is running on a second device that is remote from the device  (see Figure 5).  

As to claim 30, Thummalapalli teaches wherein the application is running on the device (see Figure 5).    

As to claim 31, Thummalapalli teaches  wherein the application is a customer application (e.g., “customer applications”, Figure 5) developed by a customer for managing the device when the device is operating in a network of the customer (e.g., para 121, “in customer instance 505, customer applications 515, and support applications 516 are shown. These collectively reflect any number of applications that may be provided as part of a service provider infrastructure for which to integrate IOT devices”, “customer applications 515 and support 


As to claim 33, Thummalapalli teaches further receive, by the service manager of the device from the application, a third remote call including at least one of a request to manage a resource on the device or a request to monitor for an event on the device (para 751-54 and 77-93). However, Thummalapalli  does not explicitly  teach a third remote procedure  call.  Fan teaches  receive, by the service manager of the device from the application, a third remote procedure call including at least one of a request to manage a resource on the device or a request to monitor for an event on the device (e.g., para 50-51, “The service request received by the service router 220 has a service request address corresponding to Service B, such as /b/**.”, “the service request may correspond to a JSON-RPC request or an XML-RPC request, with the respective addresses associated therewith also corresponding to a URI. “, “the service request may correspond to a gPRC request, with the address associated therewith corresponding to an IP port pair.” for “The client device 102 may be a virtual machine” and “The computing device 100 may provide access to a remote computing environment including one or more applications, one or more desktop applications, and one or more desktop sessions in which one or more applications may execute” in para 29 and 40. Also, see para 62-64 ,  “Service requests to Service B-production 230(2) from normal users”,  

As to claim 34, Thummalapalli teaches wherein the service manager includes a daemon (see Figure 5)  configured to listen for remote procedure calls.  

As to claim 35, Thummalapalli  does not explicitly  teach wherein at least one of the first remote procedure call or the second remote procedure call is based on gRPC.  However, Fan teaches  wherein at least one of the first remote procedure call or the second remote proecdure call is based on gRPC (.g., para 50-51, “The service request received by the service router 220 has a service request address corresponding to Service B, such as /b/**.”, “the service request may correspond to a JSON-RPC request or an XML-RPC request, with the respective addresses associated therewith also corresponding to a URI. “, “the service request may correspond to a gPRC request, with the address associated therewith corresponding to an IP port pair.” for “The client device 102 may be a virtual machine”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Thummalapalli by adopting the teachings of Fan  to  “ allows the web developers to test and debug any problems with the new feature 

As to claim 36, Thummalapalli  does not explicitly  teach  wherein, to initiate execution of the function on the device based on the one or more capabilities of the device, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: 1240896_1USSN: 16/353,592 Page 4 of 18 convert, by the service manager of the device, the request for execution of the function on the device based on the one or more capabilities of the device into one or more device commands supported by the device; and initiate, by the service manager of the device, execution of the one or more device commands supported by the device. However, Fan teaches convert, by the service manager of the device, the request for execution of the function on the device based on the one or more capabilities of the device into one or more device commands supported by the device (e.g., “execute the routing action specified by the matched routing policy to complete routing of the service request”); and initiate, by the service manager of the device, execution of the one or more device commands supported by the device (e.g., para 10, “The service request may include identification of a user of the computing device, and the rule may identify at least one individual, and wherein application of the rule may include determining if the identity of the user of the computing device matches the identity of the at least one individual in the rule.”, “querying the routing policy database with the service request address to find a routing policy having a routing policy address matching the service request address; and executing the routing action specified by the matched routing policy to complete routing of the service request to one of the service instances” and “The service router is configured to query the routing policy database 222 with the service 


As to claim 37, Thummalapalli  teaches wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: provide, by the service manager of the device toward the application, a response associated with the request for execution of the function on the device based on the one or more capabilities of the device (e.g., para 119-121, see Figure 5, ” the virtual IOT device may simply be a pass through such that it passes values and requests back and forth with the RWD without altering those commands or responses”,  “customer instance 505 includes IOT device support 517, IOT communication support 518, and IOT update procedures 519. Each of these capabilities may be used to facilitate their corresponding actions with IOT devices throughout the enterprise”).  

As to claim 38, see rejection of claim 25 above.

SDK may be configured to provide an application program interface (API) to allow the IOT device to send/receive HTTP(s) or MQTT communication requests with the IOT Cloud”);  send, by the application toward the service manager of the device, a second remote call including a request for execution of a function on the device based on one or more capabilities of the device, wherein the function comprises a control function associated with programmability of the device (see rejection of claim 25 above); and  receive, by the application from the service manager of the device, a response associated with the request for execution of the function on the device based on the one or more capabilities of the device (See rejection of claim 1 above).  However, Thummalapalli does not teach   remote procedure call .  Fan teaches a first remote procedure call including a request to register the application with the 1240896_1USSN: 16/353,592 Page 5 of 18 service manager of the device; send, by the application toward the service manager of the device, a second remote procedure call including a request for execution of a function on the device based on one or more capabilities of the device (see rejection of claim 1 above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Thummalapalli by adopting the teachings of Fan  to  “ allows the web developers to test and debug any problems with the new feature without affecting normal operation of service requests from other users to Service B-production 230(2)”” (See Fan, para 48).


 As to claim 40-43, see rejection of claims 26 and 29-31 above. 

As to claim 45, Thummalapalli teaches further send, by the application toward the service manager of the device, a third remote  call including at least one of a request to manage a resource on the device or a request to monitor for an event on the device para 751-54 and 77-93). However, Thummalapalli  does not explicitly  teach  a procedure call . Fan teaches  send, by the application toward the service manager of the device, a third remote procedure call including at least one of a request to manage a resource on the device or a request to monitor for an event on the device (e.g., para 50-51, “The service request received by the service router 220 has a service request address corresponding to Service B, such as /b/**.”, “the service request may correspond to a JSON-RPC request or an XML-RPC request, with the respective addresses associated therewith also corresponding to a URI. “, “the service request may correspond to a gPRC request, with the address associated therewith corresponding to an IP port pair.” for “The client device 102 may be a virtual machine” and “The computing device 100 may provide access to a remote computing environment including one or more applications, one or more desktop applications, and one or more desktop sessions in which one or more applications may execute” in para 29 and 40. Also, see para 62-64 ,  “Service requests to Service B-production 230(2) from normal users”,  “service requests go through the service router 220”, ” an equivalent functioning service instance 230(n) is receiving a very small number of service requests”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Thummalapalli by adopting the teachings of Fan  to  “ allows the web developers to test and 

As to claim 46, see rejection of claim 35 above.

As to claim 47, Thummalapalli teaches further wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: receive, from the device, device capability information indicative of the one or more capabilities of the device; receive, from a remote device, a remote  call tool; and create, based on the device capability information and the remote  call tool, the application (e.g., “APP SDK”, Figure 5, see para 25-26 , 31-32“At initial startup time (i.e., after device installation) IOT devices may execute the firmware code as provided by the SDK to connect to a corporate network or other network-based control environment, such as a cloud-based service provider infrastructure” and “[0077] Communication Layer--IOT Cloud [0078] IOT device to IOT Cloud communication (e.g., client to server communication) [0079] The disclosed IOT device SDK may be configured to provide an application program interface (API) to allow the IOT device to send/receive HTTP(s) or MQTT communication requests with the IOT Cloud” in para 77-93).  Thummalapalli  does not explicitly  teach  a  remote procedure call . Fan teaches receive, from the device, device capability information indicative of the one or more capabilities of the device; receive, from a remote device, a remote procedure call tool; and create, based on the device capability information and the remote procedure call tool, the application (see rejection of claim 1 and 39 above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of 

As to claim 48, see rejection of claim 39 above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194